Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into as of November
20, 2007 by and between Mike H.P. Kwon (“Kwon”) and Axesstel, Inc., a Nevada
corporation (“Axesstel”), with respect to the following facts:

A. Axesstel wishes to employ Kwon as Chief Executive Officer of Axesstel, and
Kwon wishes to be employed as Chief Executive Officer of Axesstel.

B. Axesstel and Kwon wish to set forth in this Agreement the terms and
conditions under which Kwon is to be employed by Axesstel.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby mutually acknowledged, Axesstel and Kwon hereby agree as
follows:

1. Employment

1.1 Title. Axesstel hereby employs Kwon as Chief Executive Officer of Axesstel.

1.2 Duties. For so long as he is employed hereunder, Kwon (i) shall devote his
full professional time and attention, best efforts, energy and skills to the
services required of him as an employee of Axesstel, except for paid time off
taken in accordance with Axesstel’s policies and practices and subject to
Axesstel’s existing policies pertaining to reasonable periods of absence due to
sickness, personal injury or other disability and outside activities authorized
under Section 2.1 below; (ii) shall use his best efforts to promote the
interests of Axesstel; (iii) shall serve as a member of the Board of Directors
if and when elected to do so; (iv) shall comply with all applicable governmental
laws, rules and regulations and with all of Axesstel’s policies, rules and/or
regulations applicable to the employees of Axesstel; and (v) shall discharge his
responsibilities in a diligent and faithful manner, consistent with sound
business practices and in accordance with the directives of the Board of
Directors of Axesstel. Kwon shall report directly to Axesstel’s Board of
Directors and shall actively participate in the preparation and presentation to
the Board of Directors of all reports regarding the business, operations and
prospects of Axesstel. Kwon’s primary responsibilities during his employment
with Axesstel shall be to (a) manage all of Axesstel’s day-to-day operations;
and (b) perform any other duties assigned to him by Axesstel’s Board of
Directors.

1.3 At Will Employment. Kwon’s employment under this Agreement shall be “at
will”. The employment relationship between Axesstel and Kwon may be terminated
by Kwon or by Axesstel at any time, with or without cause.

1.4 Location. Kwon acknowledges that Axesstel’s principal executive offices are
located in San Diego, California. Kwon’s principal place of employment shall be
Axesstel’s principal executive offices. Kwon agrees that he will be regularly
present at Axesstel’s principal executive offices. Kwon acknowledges that he may
be required to travel from time to time in the course of performing his duties.



--------------------------------------------------------------------------------

1.5 Life Insurance. If requested by Axesstel to do so, Kwon will cooperate with
Axesstel’s efforts to procure a term life insurance policy on Kwon.

2. Outside Activities

2.1 Outside Activities. During the period of his employment, Kwon may serve on
boards of directors (or similar body) of other business entities, or provide
advisory and other services thereto; provided, that such activities do not
interfere with the effective discharge of his duties and responsibilities to
Axesstel, the nature of such service is disclosed to the Board of Directors of
Axesstel and the Board consents to Kwon’s rendering such service, which consent
shall not be unreasonably withheld or delayed. During the period of his
employment, Kwon may also participate in outside business ventures provided that
such participation does not conflict with Axesstel’s ongoing business operations
or present a conflict of interest with Kwon’s duties and responsibilities to
Axesstel.

2.2 Investment. Nothing in this Article 2 shall be construed as preventing Kwon
from engaging in the investment of his personal assets so long as such
investment activity does not require: (1) any participation on Kwon’s part in
the operation or the affairs of the enterprise or enterprises in which such
investments are made or (2) the rendering of any services by Kwon to any such
enterprise.

3. Compensation

3.1 Base Salary. Axesstel shall pay Kwon an annual base salary of Two Hundred
Thousand Dollars ($200,000) less applicable withholding taxes (“Base Salary”).
Base Salary payments will be made to Kwon in accordance with Axesstel’s pay
period practices.

3.2 Performance Compensation. During the period of his employment, Kwon shall be
eligible to receive performance based compensation in such amounts and for
obtaining such targets as may be established in the discretion of the Board of
Directors.

3.3 Adjustment. Kwon’s Base Salary and Performance Bonus shall be subject to
annual increases on or about the anniversary of this Agreement. Increases, if
any, shall be at the sole discretion of the Board of Directors of Axesstel.

4. Benefits. During his employment, Kwon shall accrue and be entitled to take
paid vacation in accordance with Axesstel’s vacation policies in effect from
time to time, including Axesstel’s policies regarding vacation accruals;
provided that Kwon’s rate of vacation accrual during the Period of Employment
shall be no less than three (3) weeks per year. Notwithstanding the foregoing,
Kwon shall cease to accrue further vacation at any time that Kwon has an unused
vacation accrual of four (4) weeks. Kwon shall also be entitled to all other
holiday and leave pay generally available to other executives of Axesstel.
During his employment, Kwon shall be entitled to participate in all employee
benefit, group health and life insurance, retirement, 401(k) and other benefit
plans of Axesstel under the terms and conditions of such plan or programs.

5. Business Expenses. Upon presentation of appropriate documentation, Axesstel
shall reimburse Kwon for reasonable, out-of-pocket business expenses incurred by
Kwon in the course of his performance of his duties hereunder. Kwon will submit
monthly expense reports for approval by the Board of Directors or Chief
Financial Officer of Axesstel.

 

2



--------------------------------------------------------------------------------

6. Former Employment

6.1 No Conflict. Kwon represents and warrants that the execution and delivery by
him of this Agreement, his employment by Axesstel and his performance of duties
under this Agreement will not conflict with and will not be constrained by any
prior employment or consulting agreement or relationship, or any other
contractual obligations.

6.2 No Use of Prior Confidential Information. Kwon will not intentionally
disclose to Axesstel or use on its behalf any confidential information belonging
to any of his former employers, but during his employment by Axesstel he will
use in the performance of his duties all information (but only such information)
which is generally known and used by persons with training and experience
comparable to his own or is common knowledge in the industry or otherwise
legally in the public domain.

7. Non-Solicitation; Confidentiality; Remedies

7.1 No Solicitation. During the Restricted Period (as defined below), neither
Kwon nor any Executive-Controlled Person (as defined below) will, without the
prior written consent of Axesstel’s Board of Directors, directly or indirectly
solicit for employment, or make an unsolicited recommendation to any other
person that it employs or solicit for employment any person who is or was, at
any time during the Restricted Period, an officer, executive, employee, agent or
representative of Axesstel or of any affiliate of Axesstel. As used in this
Agreement, the term “Executive-Controlled Person” shall mean any company,
partnership, firm or other entity as to which Kwon possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities, by
contract or otherwise.

7.2 Confidentiality.

7.2.1 Kwon acknowledges that, as a result of his status as Chief Executive
Officer of Axesstel, he has, or will have, access to and possession of important
confidential information and knowledge as to the business of Axesstel and its
affiliates, including, hut not limited to knowledge of products of Axesstel and
its affiliates, patents, technology, know-how, marketing and operating
strategies, licensing and other agreements, financial results and projections,
future plans, the provisions of other important contracts entered into by
Axesstel and its affiliates, possible acquisitions and similar information. Kwon
agrees that such knowledge and information constitutes a vital part of the
business of Axesstel and are by their nature trade secrets and confidential
information proprietary to Axesstel (collectively “Confidential Information”).
Kwon agrees that he shall not divulge, communicate, furnish or make accessible
(whether orally or in writing or in books, articles or any other medium) to any
individual, firm, partnership or corporation, any Confidential Information
without the consent of Axesstel’s Board of Directors. As used in this Agreement,
the term, “Confidential Information” shall not include any knowledge or
information that Kwon can demonstrate: (i) is or becomes available to others,
other than as a result of breach by Kwon of this Article 7; (ii) was available
to Kwon on a nonconfidential basis prior to its disclosure to Kwon through his
status as an officer or employee of Axesstel; or (iii) becomes available to Kwon
on a nonconfidential basis from a third party (other than Axesstel, its
affiliates and any of their representatives) who is not

 

3



--------------------------------------------------------------------------------

bound by any confidentiality obligations to Axesstel or any of its affiliates.
Kwon understands and agrees that he must also execute and fully comply with
Axesstel’s Employee Innovations and Proprietary Rights Assignment Agreement in
the form attached hereto as Exhibit A as a condition of his employment.

7.2.2 All memoranda, notes, lists, records and other documents or papers (and
all copies thereof), including such items stored in computer memories, on
microfiche or by any other means, made or compiled by or on behalf of Kwon or
made available to him relating to Axesstel or any of its affiliates are and
shall remain Axesstel’s property, and shall be delivered to Axesstel promptly
upon any termination of Kwon’s employment with Axesstel, or at any other time on
request, and such information shall be held confidential by Kwon after any
termination of’ his employment with Axesstel.

7.3 No Competition During Employment. During the term of this Agreement, neither
Kwon nor any Executive-Controlled Person will, without the prior written consent
of Axesstel’s Board of Directors, render any services, directly or indirectly,
as an employee, officer, consultant or in any other capacity, to any individual,
firm, corporation or partnership engaged in any business or activity which
directly competes with the business activities of Axesstel.

7.4 Restricted Period. As used in this Agreement, “Restricted Period” shall mean
any period during which Kwon is employed by Axesstel and a period of two
(2) years after the Termination Date.

7.5 Remedies. Kwon agrees that the provisions of’ this Article 7 are reasonable
and necessary for the protection of Axesstel and that they may not be adequately
enforced by an action for damages. Therefore, in the event of a breach or
threatened breach of this Article 7 by Kwon or any Executive-Controlled Person,
Axesstel shall be entitled, in addition to all other remedies, to an injunction
and/or restraining order enjoining the breach or threatened breach of the
provisions of Article 7 or otherwise to enforce specifically such provisions
against violation, without the necessity of posting any bond or other security
by Axesstel. Kwon further agrees that if he shall violate any of the covenants
and agreements under this Article 7, Axesstel shall be entitled to an accounting
and repayment of all profits, commissions or other benefits which Kwon has
realized and/or may realize as a result of or arising out of any such violation.
Such remedy shall be cumulative and not exclusive and in addition to any
injunctive relief or other legal or equitable remedy to which Axesstel is or may
be entitled. In addition, the prevailing party shall also he entitled to its
reasonable attorneys’ fees and costs incurred in any action in which it is
successful in establishing or defending against an alleged violation of Article
7.

7.6 Severability. The provisions contained in this Article 7 as to the time
periods, scope of activities and persons or entities affected shall be deemed
severable so that, if any provision contained in this Article 7 is determined to
be invalid or unenforceable, such provisions shall be deemed modified so as to
be valid and enforceable to the full extent permitted by law.

 

4



--------------------------------------------------------------------------------

8. Impact on Prior Agreements

8.1 Consulting Agreement. Upon execution of this Agreement that certain
Consulting Agreement dated October 1, 2007 between Axesstel and Kwon shall be
terminated by mutual consent.

8.2 Separation Agreement and General Release. Upon execution of this Agreement
the provisions of Section 1 of that certain Separation Agreement and General
Release dated October 1, 2007 between Axesstel and Kwon shall be amended to
provide that the remaining $270,000 owed by Axesstel to Kwon shall be paid in
three equal monthly installments on the last day of each month commencing in
January 2008.

9. General Provisions

9.1 Governing Law. This Agreement and the rights of the parties thereunder shall
be governed by and interpreted under California law.

9.2 Assignment. Kwon may not delegate, assign, pledge or encumber his rights or
obligations under this Agreement or any part thereof.

9.3 Notice. Any notice required or permitted to be given under this Agreement
shall be sufficient if it is in writing and is sent by registered or certified
mail, postage prepaid, or personally delivered, to the following addresses, or
to such other addresses as either party shall specify by giving notice under
this Article 8.1:

 

To Axesstel:

  Axesstel, Inc.   6815 Flanders Drive, Suite 210   San Diego, CA 92121   Attn:
Chairman   T: (858) 625-2100   F: (858) 625-2110

With a copy to:

  James A. Mercer III, Esq.   Duane Morris LLP   101 W. Broadway, Suite 900  
San Diego, CA 92101   T: (619) 744-2209   F: (619) 744-2201   Email:
jamercer@duanemorris.com

To Kwon:

  Mike H.P. Kwon        

With a copy to:

                  T:                                      
                                                                 
F:                                      
                                                                 
Email:                                     
                                                

 

5



--------------------------------------------------------------------------------

9.4 Entire Agreement. This Agreement (and its Exhibits) constitutes the entire
agreement between the parties pertaining to the subject matter hereof and
completely supersedes all prior or contemporaneous agreements, understandings,
arrangements, commitments, negotiations and discussions of the parties, whether
oral or written (all of which shall have no substantive significance or
evidentiary effect). Each party acknowledges, represents and warrants that this
Agreement is fully integrated and not in need of parol evidence in order to
reflect the intentions of the parties.

9.5 Amendment. This Agreement may be waived, amended or supplemented only by a
writing signed by both of the parties hereto.

9.6 Waiver. No waiver of any provision of’ this Agreement shall be binding
unless and until set forth expressly in writing and signed by the waiving party.
The waiver by either party of’ a breach of’ any provision of this Agreement
shall not operate or be construed as a waiver of any preceding or succeeding
breach of the same or any other term or provision, or a waiver of any
contemporaneous breach of any other term or provision, or a continuing waiver
of’ the same or any other term or provision. No failure or delay by a party in
exercising any right, power, or privilege hereunder or other conduct by a party
shall operate as a waiver thereof in the particular case or in any past or
future case, and no single or partial exercise thereof shall preclude the full
exercise or further exercise of any right, power or privilege. No action taken
pursuant to this Agreement shall be deemed to constitute a waiver by the party
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein.

9.7 Severability. All provisions contained herein are severable and in the event
that any of them shall be held to be to any extent invalid or otherwise
unenforceable by any court of competent jurisdiction, such provision shall be
interpreted, construed or rewritten so as to effectuate to the greatest possible
extent the parties’ expressed intent; and in every case the remainder of this
Agreement shall not be affected thereby and shall remain valid and enforceable,
as if such affected provision were not contained herein,

9.8 Construction. Article and section headings are inserted herein for
convenience of reference only and in no way are to be construed to define, limit
or affect the construction or interpretation of the terms of this Agreement. The
provisions of this Agreement have been prepared, examined, negotiated and
revised by each party hereto, and no implication shall be drawn and no provision
shall be construed against either party by virtue of the purported identity of
the drafter of this Agreement, or any portion thereof.

9.9 Arbitration. The parties agree that any and all disputes that they have with
one another which arise out of Kwon’s employment or under the terms of this
Agreement shall be resolved through final and binding arbitration, as specified
herein. This shall include, without limitation, disputes relating to this
Agreement, Kwon’s employment by Axesstel or the forfeiture

 

6



--------------------------------------------------------------------------------

of the restricted stock granted to Kwon, claims for breach of contract or breach
of the covenant of good faith and fair dealing, and any claims of discrimination
or other claims under any federal, state or local law or regulation now in
existence or hereinafter enacted and as amended from time to time concerning in
any way the subject of Kwon’s employment with Axesstel or its termination. The
only claims not covered by this Section 9.9 are (i) claims for benefits under
the workers’ compensation laws or claims for unemployment insurance benefits,
which will be resolved pursuant to those laws, and (ii) Axesstel’s claims for
Kwon’s alleged breach of any of the provisions of Article 7 of this Agreement.
Binding arbitration will he conducted in San Diego County, California, in
accordance with the American Arbitration Association’s National Rules for the
Resolution of Employment Disputes then in effect. The party initiating the
arbitration shall bear the cost of the arbitration filing. Axesstel will bear
the cost of any hearing fees and the arbitrator. Each party will bear its own
attorneys’ fees, unless otherwise permitted by law and so determined by the
arbitrator. Kwon understands and agrees that the arbitration shall be instead of
any civil litigation and that the arbitrator’s decision shall be final and
binding to the fullest extent permitted by law and enforceable by any court
having jurisdiction thereof.

This Agreement is executed this 20 day of November, 2007.

 

    AXESSTEL, INC., a Nevada corporation /s/ Mike H.P. Kwon     By:   /s/
Patrick Gray Mike H.P. Kwon     Its:   Chief Financial Officer

 

7